DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 21 recites “the strut intersects with the shroud and the hub with a smooth radius extending between an outer surface of the strut and the inner surface of the shroud and the outer surface of the hub, and further intersects with a continuous and smooth surface of the recess” where this is generally unclear as it is reciting one recess but two intersection points on opposite ends of the strut. This is similarly an issue with the term radius as only a single radius is disclosed by two intersections, such that it is unclear if this is reciting a same radius for each intersection or an interpretation of the exterior radius but as considered from the viewpoint of the interior intersection. It is recommended to consider the terminology of first and second radius and first and second intersection or similar to clarify as necessary.
Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 28 recites “the wall thickness of the shroud is at least as thick as the wall thickness of the remaining parts of the shroud wall” where this is generally unclear. In the context of the rest of the claim it is believed that this may have intended to say “the wall thickness of the shroud at the recess is at least as thick as the wall thickness of the remaining parts of the shroud wall”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-21,23-25,30-32 are rejected under 35 U.S.C. 102(a2) as being anticipated by US Patent 9732674 to Sakamoto.
As to claim 17, Sakamoto discloses a turbine exhaust casing for a gas turbine engine (Fig 1,2), comprising: an outer cylindrical shroud (10); an inner 
As to claim 18, Sakamoto discloses the recess extends radially outwardly at the intersection of strut and shroud and radially inwardly at the intersection of strut and hub (Fig 3).
As to claim 19, Sakamoto discloses the recess is concave and extends into the surface of channel and includes a continuous and smooth surface (Fig 2,3).
As to claim 20, Sakamoto discloses the periphery of the recess intersects with the surface of the channel as a continuous and smooth surface ((21,22; Fig 2,3).
As to claim 21, Sakamoto discloses the strut intersects with the shroud and the hub with a smooth radius extending between an outer surface of the strut and the inner surface of the shroud and the outer surface of the hub, and further intersects with a continuous and smooth surface of the recess (as best 
As to claim 23, Sakamoto discloses the recess extends along an upstream portion of the surface of the channel away from the leading edge of a strut measured in a gas flow direction through the casing (As seen in figure 2 the recess in the shroud and hub extend upstream and downstream of the strut).
As to claim 24, Sakamoto discloses the recess extends along a downstream portion of the surface of the channel away from the trailing edge of a strut measured in a gas flow direction through the casing (As seen in figure 2 the recess in the shroud and hub extend upstream and downstream of the strut).
As to claim 25, Sakamoto discloses at least a plurality of the struts are provided with respective recesses proximate to a leading or trailing edge of each respective strut in the plurality of the struts (Fig 3 top and bottom).
As to claim 30, Sakamoto discloses A turbine exhaust casing comprising: an inner hub portion (11), an outer shroud portion (10), and a plurality of struts extending radially between the hub and shroud portions (12), each strut having a leading edge arranged to face an upstream direction of gas flow and a trailing edge arranged to face a downstream direction of gas flow (Fig 2, P); wherein an inner surface of the outer shroud portion immediately adjacent to the leading edge of at least one of the struts is provided with a recess extending into the inner surface of the outer shroud portion; and an outer surface of the outer shroud portion is provided with a reinforcement at a position on the outer surface 
As to claim 31, Sakamoto discloses A method of forming an exhaust gas casing for a gas turbine engine, the casing comprising an outer cylindrical shroud; an inner cylindrical hub; and a plurality of struts extending radially between the shroud and the hub, each strut intersecting with the shroud at a first end and with the hub at an opposing end; wherein an outer surface of the hub and an opposing inner surface of the shroud define a channel through which gas may pass, whereby a surface of the channel includes the outer surface of the hub and the inner surface of the shroud, the method comprising forming a recess in a portion of the surface of the channel at an intersection of the surface of the channel and the at least one of the struts, wherein the recess extends radially inwardly or radially outwardly into the surface of the channel with respect to the surface of the channel surrounding the intersection (As cited in citations and rejected Claim 17 above).
As to claim 32, Sakamoto discloses the recess is concave and extends into the surface of channel and includes a continuous and smooth surface (Fig 2,3).

Allowable Subject Matter
Claim 22,26-29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming any 112 issues.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746